869 F.2d 1492
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen RINGEL, Plaintiff-Appellant,v.ALLEN-BRADLEY, Defendant-Appellee.
No. 88-3688.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1989.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed an action claiming that the defendant corporation had engaged in forbidden employment practices by refusing to hire plaintiff.  The district court dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d) and the instant appeal followed.  Plaintiff has filed a brief pro se as well as a motion for in forma pauperis status.


3
Upon consideration, we agree that plaintiff has failed to set forth any set of facts which would entitle him to relief under the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq., the Fair Labor Standards Act, 29 U.S.C. Sec. 201 et seq., or any veterans benefits provisions.  The complaint was correctly dismissed.


4
Accordingly, the motion for in forma pauperis status is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.